Exhibit 10.1

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of September 30, 2009 to the
Credit Agreement referenced below is by and among Epicor Software Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of December 16, 2007 among Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent;
and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.        Defined Terms.    Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

2.        Amendment.

2.1      The pricing grid in the definition of “Applicable Rate” in Section 1.01
is amended to read as follows:

 

Pricing
Tier

  

Consolidated

Senior Secured Leverage Ratio

   Commitment
Fee   Eurocurrency Rate
Revolving Loans   Base Rate
Revolving Loans 1    ³ 1.50:1.0    0.625%   4.50%   3.50% 2    ³ 1.00:1.0 but <
1.50:1.0    0.500%   4.25%   3.25% 3    ³ 0.50:1.0 but < 1.00:1.0    0.500%  
4.00%   3.00% 4    < 0.50:1.0    0.375%   3.75%   2.75%

2.2      The definition of “Consolidated Liquidity Ratio” is inserted in
Section 1.01 in the appropriate alphabetical order to read as follows:

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) cash and Cash Equivalents of the Borrower and its
Subsidiaries on such date that (A) do not appear (or would not be required to
appear) as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries, (B) are not subject to a Lien (other than Liens permitted under
clauses 8.01(m) and (n)) in favor of any Person other than the Administrative
Agent and (C) are otherwise generally available for use by the Borrower and its
Subsidiaries plus (ii) accounts receivable of the Borrower and its Subsidiaries
on a consolidated basis to (b) the sum of (i) current liabilities of the



--------------------------------------------------------------------------------

Borrower and its Subsidiaries on a consolidated basis (exclusive of Total
Revolving Outstandings included in current liabilities) plus (ii) the Total
Revolving Outstandings minus (iii) deferred revenues of the Borrower and its
Subsidiaries on a consolidated basis minus (ii) accounts payable for inventory
held specifically for resale of the Borrower and its Subsidiaries on a
consolidated basis.

2.3      The definitions of “Consolidated EBITDA”, “Maturity Date” and “Pro
Forma Test” in Section 1.01 are amended to read as follows:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable for such period, (iii) the amount of depreciation and amortization
expense for such period (including the impairment of goodwill as defined under
FAS 142), (iv) restructuring charges incurred during the fiscal quarter ended
December 31, 2008 in an aggregate amount up to $4,000,000, (v) cash
restructuring charges incurred after June 30, 2009 through the remainder of the
term of the Credit Agreement in an aggregate amount up to $5,000,000 and
(vi) non-cash charges.

“Maturity Date” means September 30, 2012; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Pro Forma Test” means, with respect to any transaction, that after giving
effect to such transaction on a Pro Forma Basis, (i) the Loan Parties would be
in compliance with the financial covenants set forth in Section 8.11 as of the
most recent fiscal quarter end for which the Loan Parties were required to
deliver financial statements pursuant to Section 7.01(a) or (b) and (ii) the
Consolidated Senior Secured Leverage Ratio as of the most recent fiscal quarter
end for which the Loan Parties were required to deliver financial statements
pursuant to Section 7.01(a) or (b) would not exceed the maximum Consolidated
Senior Secured Leverage Ratio specified under Section 8.11 for the fiscal
quarter in which such transaction is consummated, reduced by 0.25.

2.4      The definitions of “Consolidated Fixed Charges”, “Consolidated Fixed
Charge Coverage Ratio” and “Consolidated Total Leverage Ratio” are deleted in
their entirety.

2.5      Section 8.11 is amended to read as follows:

 

  8.11 Financial Covenants.

 

  (a) [Reserved]

(b)     Consolidated Senior Secured Leverage Ratio.    Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the
Borrower, commencing with the fiscal quarter ending September 30, 2009, to be
greater than 2.00:1.0.

 

  (c) [Reserved]

 

2



--------------------------------------------------------------------------------

(d)      Consolidated EBITDA.    Permit the Consolidated EBITDA as of the end of
any fiscal quarter of the Borrower, commencing with the first fiscal quarter
ending September 30, 2009, to be less than $50,000,000 for the period of four
consecutive fiscal quarters then ended.

(e)      Consolidated Liquidity Ratio.    Permit the Consolidated Liquidity
Ratio as of the end of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending September 30, 2009, to be less than the ratio
corresponding to such fiscal quarter in the table below:

 

                        Fiscal Quarter End                        

       Minimum Consolidated Liquidity Ratio    

September 30, 2009

   1.15:1.0

December 31, 2009

   1.15:1.0

March 31, 2010

   1.25:1.0

June 30, 2010

   1.25:1.0

September 30, 2010

   1.40:1.0

December 31, 2010 and each fiscal
quarter ending thereafter

   1.50:1.0

3.      Conditions Precedent.    This Amendment shall be effective as of the
date hereof upon satisfaction of each of the following conditions precedent:

(a)     execution of this Amendment by the Loan Parties and the Required
Lenders;

(b)     receipt by the Administrative Agent of evidence satisfactory to the
Administrative Agent that the Consolidated Liquidity Ratio as of the end of the
fiscal quarter ended June 30, 2009 was not less than 1.15:1.0;

(c)     payment by the Borrower to the Administrative Agent, for the account of
each Lender that executes this Amendment by no later than September 23, 2009, of
an amendment fee equal to 25 basis points (0.25%) on the Revolving Commitment of
such Lender;

(d)     receipt by the Administrative Agent of resolutions of the board of
directors (or equivalent managing body) of each Loan Party approving this
Amendment, certified by the secretary of such Loan Party as being in full force
and effect on the date hereof;

(e)     the Term Loan shall have been repaid in full; and

(f)     payment by the Borrower to the Arranger and the Administrative Agent of
all other fees and expenses owing on the date hereof in connection with this
Amendment.

4.      Reaffirmation of Obligations.    Each of the Loan Parties
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms all of its obligations under the Loan Documents and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

5.      Reaffirmation of Security Interests.    Each of the Loan Parties
(a) affirms that each of the Liens granted in or pursuant to the Loan Documents
are valid and subsisting and (b) agrees that this

 

3



--------------------------------------------------------------------------------

Amendment shall in no manner impair or otherwise adversely effect any of the
Liens granted in or pursuant to the Loan Documents.

6.     No Other Changes.    Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

7.     Counterparts; Delivery.    This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

8.     Governing Law.    This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:     EPICOR SOFTWARE CORPORATION, a Delaware corporation       By:  
  /s/ Vincent Lowder             Name:     Vincent Lowder             Title:  
  VP, Assistant Treasurer         GUARANTORS:     CRS RETAIL SYSTEMS, INC., a
New York corporation       By:     /s/ John D. Ireland             Name:  
  John D. Ireland             Title:     President        

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

            By:     /s/ Charles Graber             Name:     Charles Graber    
        Title:     Vice President         LENDERS:    

BANK OF AMERICA, N.A.,

    as a Lender, L/C Issuer and Swing Line Lender

      By:     /s/ Sugeet Manchanda Madan             Name:     Sugeet Manchanda
Madan             Title:     Senior Vice President             KEYBANK NATIONAL
ASSOCIATION       By:     /s/ Raed Y. Alfayoumi             Name:     Raed Y.
Alfayoumi             Title:     Vice President             WELLS FARGO BANK,
N.A.       By:     /s/ Samantha Marks             Name:     Samantha Marks      
      Title:     Vice President             HSBC BANK USA, NATIONAL ASSOCIATION
      By:     /s/ Andrew Hietala             Name:     Andrew Hietala          
  Title:     First Vice President               [Signature Pages Continue on
Next Page]        



--------------------------------------------------------------------------------

    COMERICA BANK       By:     /s/ Gary Reagan             Name:     Gary
Reagan             Title:     Senior Vice President             CITIBANK, N.A.  
    By:                 Name:               Title:               CALIFORNIA
BANK & TRUST       By:     /s/ Ursula St. Geme             Name:     Ursula St.
Geme             Title:     Vice President             UNION BANK, N.A.      
By:     /s/ Lance Zediker             Name:     Lance Zediker             Title:
    Vice President             U.S. BANK NATIONAL ASSOCIATION       By:     /s/
Richard J. Ameny, Jr.             Name:     Richard J. Ameny, Jr.            
Title:     Vice President             CITY NATIONAL BANK       By:     /s/ Garen
Papazyan             Name:     Garen Papazyan             Title:     Vice
President             MERRILL LYNCH COMMERCIAL FINANCE CORP.       By:          
      Name:               Title:          